Name: 96/130/EC: Commission Decision of 24 January 1996 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  Europe;  research and intellectual property;  trade;  cooperation policy
 Date Published: 1996-02-08

 Avis juridique important|31996D013096/130/EC: Commission Decision of 24 January 1996 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species (Text with EEA relevance) Official Journal L 030 , 08/02/1996 P. 0050 - 0050COMMISSION DECISION of 24 January 1996 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species (Text with EEA relevance) (96/130/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 thereof,Whereas Commission Decision 93/693/EC (2), as last amended by Decision 95/480/EC (3), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries;Whereas the competent veterinary services of the Slovak Republic has forwarded an amendment to the list of semen collection centres officially approved for export of bovine semen to the Community;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In part 11 of the Annex to Decision 93/693/EC, the following semen collection centre in respect of the Slovak Republic is added:'PLEMENNA STANICA BYKOVPolomska 106049 21 BetliarApproval code: ISB SR 02`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 24 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 194, 22. 7. 1988, p. 10.(2) OJ No L 320, 22. 12. 1993, p. 35.(3) OJ No L 275, 18. 11. 1995, p. 24.